Execution Version


njrfy2017deferredstoc_image1.jpg [njrfy2017deferredstoc_image1.jpg]
NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Performance Share Units Agreement – TSR


This Performance Share Units Agreement (the “Agreement”), which includes the
attached “Terms and Conditions of Performance Share Units” (the “Terms and
Conditions”) and the attached Exhibit A captioned “Performance Goal and Earning
of Performance Share Units”, confirms the grant on November 15, 2016 (the “Grant
Date”) by NEW JERSEY RESOURCES CORPORATION, a New Jersey corporation (the
“Company”), to _____________ (“Employee”), under Sections 6(e), 6(i) and 7 of
the 2007 Stock Award and Incentive Plan (the “Plan”), of Performance Share Units
(the “Performance Share Units”), including rights to Dividend Equivalents as
specified herein, as follows:


Target Number Granted:          _______ Performance Share Units (“Target
Number”)


How Performance Share Units are Earned and Vest: The Performance Share Units, if
not previously forfeited, (i) will be earned, if and to the extent that the
Performance Goal defined on Exhibit A to this Agreement is achieved, with the
corresponding number of Performance Share Units earned (ranging from 0% to 150%
of the Target Number) as specified on Exhibit A, on the date set forth on
Exhibit A (the “Earning Date”) and (ii) will vest as to the number of
Performance Share Units earned if Employee remains employed by the Company or a
Subsidiary from the Grant Date through the Earning Date (the “Stated Vesting
Date”). To the extent vested, all earned Performance Share Units shall be
settled within 60 days of the Stated Vesting Date. In addition, if not
previously forfeited or payable, upon a Change in Control, the Performance Share
Units (i) will be earned in an amount equal to (A) the Target Number of the
Performance Share Units if the Change in Control occurs within the first 12
months of the 36-month earning period specified on Exhibit A or (B) the number
of Performance Share Units that would have been earned based upon the actual
level of achievement if the performance period had ended at the date of the
Change in Control if the Change in Control occurs within the last 24 months of
the 36-month earning period specified on Exhibit A and (ii) will (A) immediately
vest on the Change in Control with respect to such earned Performance Share
Units and will be settled within 60 days thereafter, if Employee remains
employed by the Company or a Subsidiary from the Grant Date through the Change
in Control and no provision is made for the continuance, assumption or
substitution of the Performance Share Units by the Company or its successor in
connection with the Change in Control, or (B) vest on the Stated Vesting Date
with respect to such earned Performance Share Units and will be settled within
60 days thereafter, if Employee remains employed by the Company or a Subsidiary
from the Grant Date through the Stated Vesting Date and provision is made for
the continuance, assumption or substitution of the Performance Share Units by
the Company or its successor in connection with the Change in Control. In
addition, if not previously forfeited or payable, the Performance Share Units
will become earned and/or vested upon the occurrence of certain events relating
to Retirement and/or Termination of Employment to the extent provided in
Section 4 of the attached Terms and Conditions. The terms “vest” and “vesting”
mean that the Performance Share


NJR FY 2017 Performance Share Agreement (TSR)
1

--------------------------------------------------------------------------------





Units have become non-forfeitable in relation to Employee’s employment but may
continue to be subject to a substantial risk of forfeiture based on the
Performance Goal to the extent provided in Section 4 of the attached Terms and
Conditions. If the Performance Goal is not met (or not fully met) to the extent
provided in Section 4 of the attached Terms and Conditions, the Performance
Share Units (or the unearned portion of the Performance Share Units) will be
immediately forfeited (whether vested or not). If Employee has a Termination of
Employment prior to a Stated Vesting Date and the Performance Share Units are
not otherwise vested by that date, the Performance Share Units will be
immediately forfeited except as otherwise provided in Section 4 of the attached
Terms and Conditions. Forfeited Performance Share Units cease to be outstanding
and in no event will thereafter result in any delivery of shares of Stock to
Employee.


Performance Goal and Earning Date: The Performance Goal and Earning Date, and
the number of Performance Share Units earned for specified levels of performance
at the Earning Date, shall be as specified in Exhibit A hereto.


Settlement: Performance Share Units that are to be settled hereunder, including
Performance Share Units credited as a result of Dividend Equivalents, will be
settled by delivery of one share of Stock, for each Performance Share Unit being
settled. Settlement shall occur at the time specified above and in Section 6 of
the attached Terms and Conditions.


Further Conditions to Settlement: Notwithstanding any other provision of this
Agreement, except as otherwise set forth below, the Company’s obligation to
settle the Performance Share Units and Employee’s right to distribution of the
Performance Share Units will be forfeited immediately upon the occurrence of any
one or more of the following events (defined terms are attached hereto as
Exhibit B):


(a)    Competitive Employment. In the event that Employee, prior to full
settlement of the Performance Share Units and within the Restricted Territory,
directly or indirectly, whether on Employee’s own behalf or on behalf of any
other person or entity, performs services of the type which are the same as or
similar to those conducted, authorized, offered or provided by Employee to the
Company within the last 24 months, and which support business activities which
compete with the Business of the Company.


(b)    Recruitment of Company Employees and Contractors. In the event that
Employee, prior to full settlement of the Performance Share Units, directly or
indirectly, whether on Employee’s own behalf or on behalf of any other person or
entity, solicits or induces any employee or independent contractor of the
Company with whom Employee had Material Contact to terminate or lessen such
employment or contract with the Company.


(c)    Solicitation of Company Customers. In the event that Employee, prior to
full settlement of the Performance Share Units, directly or indirectly, whether
on Employee’s own behalf or on behalf of any other person or entity, solicits
any actual or prospective customers of the Company with whom Employee had
Material Contact for the purpose of selling any products or services which
compete with the Business of the Company.




NJR FY 2017 Performance Share Agreement (TSR)
2

--------------------------------------------------------------------------------





(d)    Solicitation of Company Vendors. In the event that Employee, prior to
full settlement of the Performance Share Units, directly or indirectly, whether
on Employee’s own behalf or on behalf of any other person or entity, solicits
any actual or prospective vendor of the Company with whom Employee had Material
Contact for the purpose of purchasing products or services to support business
activities which compete with the Business of the Company.


(e)    Breach of Confidentiality. In the event that Employee, at any time prior
to full settlement of the Performance Share Units, directly or indirectly,
divulges or makes use of any Confidential Information of the Company other than
in the performance of Employee’s duties for the Company. This provision does not
limit the remedies available to the Company under common or statutory law as to
trade secrets or other forms of confidential information, which may impose
longer duties of non-disclosure and provide for injunctive relief and damages.


(f)    Return of Property and Information. In the event that prior to full
settlement of the Performance Share Units Employee fails to return all of the
Company’s property and information (whether confidential or not) within
Employee’s possession or control within seven (7) calendar days following the
termination or resignation of Employee from employment with the Company. Such
property and information includes, but is not limited to, the original and any
copy (regardless of the manner in which it is recorded) of all information
provided by the Company to Employee or which Employee has developed or collected
in the scope of Employee’s employment with the Company, as well as all
Company-issued equipment, supplies, accessories, vehicles, keys, instruments,
tools, devices, computers, cell phones, pagers, materials, documents, plans,
records, notebooks, drawings, or papers. Upon request by the Company, Employee
shall certify in writing that Employee has complied with this provision, and has
permanently deleted all Company information from any computers or other
electronic storage devices or media owned by Employee. Employee may only retain
information relating to the Employee’s benefit plans and compensation to the
extent needed to prepare Employee’s tax returns.


(g)    Disparagement. In the event that prior to full settlement of the
Performance Share Units Employee makes any statements, either verbally or in
writing, that are disparaging with regard to the Company or any of its
subsidiaries or their respective executives and Board members.


(h)    Failure to Provide Information. In the event that prior to full
settlement of the Performance Share Units Employee fails to promptly and fully
respond to requests for information from the Company regarding Employee’s
compliance with any of the foregoing conditions.


If it is determined by the Leadership Development and Compensation Committee of
the Company’s Board of Directors, in its sole discretion, that any of the
foregoing events have occurred prior to full settlement of the Performance Share
Units, any unpaid portion of the Performance Share Units will be forfeited
without any compensation therefor, provided, however, that none of the foregoing
conditions shall restrict any Employee who is a lawyer from practicing law. To
the extent any such condition would restrict any Employee who is a lawyer from
practicing law or would penalize the Employee


NJR FY 2017 Performance Share Agreement (TSR)
3

--------------------------------------------------------------------------------





for practicing law, such condition shall not be effective and the Leadership
Development and Compensation Committee may not forfeit any of the Performance
Share Units on account therefor.


The Performance Share Units are subject to the terms and conditions of the Plan
and this Agreement, including the Terms and Conditions of Performance Share
Units attached hereto and deemed a part hereof. The number of Performance Share
Units and the kind of shares deliverable in settlement and other terms and
conditions of the Performance Share Units are subject to adjustment in
accordance with Section 5 of the attached Terms and Conditions and Section 11(c)
of the Plan.


Employee acknowledges and agrees that (i) the Performance Share Units are
nontransferable, except as provided in Section 3 of the attached Terms and
Conditions and Section 11(b) of the Plan, (ii) the Performance Share Units are
subject to forfeiture in the event of Employee’s Termination of Employment in
certain circumstances prior to vesting, as specified in Section 4 of the
attached Terms and Conditions, (iii) the foregoing conditions shall apply to the
Performance Share Units prior to settlement and (iv) sales of shares of Stock
delivered upon settlement of the Performance Share Units will be subject to any
Company policy regulating trading by employees.


Capitalized terms used in this Agreement but not defined herein shall have the
same meanings as in the Plan.




NJR FY 2017 Performance Share Agreement (TSR)
4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized.


NEW JERSEY RESOURCES CORPORATION




By:_____________________
[NAME]
[Title]




EMPLOYEE




____________________
[NAME]
[Title]


NJR FY 2017 Performance Share Agreement (TSR)
5

--------------------------------------------------------------------------------







TERMS AND CONDITIONS OF PERFORMANCE SHARE UNITS


The following Terms and Conditions apply to the Performance Share Units granted
to Employee by NEW JERSEY RESOURCES CORPORATION (the “Company”) and Performance
Share Units resulting from Dividend Equivalents (as defined below), if any, as
specified in the Performance Share Units Agreement (of which these Terms and
Conditions form a part). Certain terms of the Performance Share Units, including
the number of Performance Share Units granted, vesting date(s) and settlement
date, are set forth on the cover page hereto and Exhibit A, which are an
integral part of this Agreement.


1. General. The Performance Share Units are granted to Employee under the
Company’s 2007 Stock Award and Incentive Plan (the “Plan”), which has been
previously delivered to Employee and/or is available upon request to the
Corporate Benefits Department. All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein. Capitalized terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern. By
accepting the grant of the Performance Share Stock Units, Employee agrees to be
bound by all of the terms and provisions of the Plan (as presently in effect or
later amended), the rules and regulations under the Plan adopted from time to
time, and the decisions and determinations relating to the Plan and grants
thereunder of the Leadership Development and Compensation Committee of the
Company’s Board of Directors (the “Committee”) made from time to time.


2.  Account for Employee. The Company shall maintain a bookkeeping account for
Employee (the “Account”) reflecting the number of Performance Share Units then
credited to Employee hereunder as a result of such grant of Performance Share
Units and any crediting of additional Performance Share Units to Employee
pursuant to dividends paid on shares of Stock under Section 5 hereof (“Dividend
Equivalents”).


3.  Nontransferability. Until Performance Share Units are settled by delivery of
shares of Stock in accordance with the terms of this Agreement, Employee may not
transfer Performance Share Units or any rights hereunder to any third party
other than by will or the laws of descent and distribution, except for transfers
to a Beneficiary or as otherwise permitted and subject to the conditions under
Section 11(b) of the Plan.


4.  Termination Provisions. The following provisions will govern the earning,
vesting and forfeiture of the Performance Share Units that are outstanding at
the time of Employee’s Termination of Employment (as defined below) (i) by the
Company without Cause (as defined below) or by the Employee for Good Reason (as
defined below), in either case during the CIC Protection Period (as defined
below), or (ii) due to death or Disability (as defined below) or (iii) when
Employee is or becomes eligible to terminate employment due to Retirement (as
defined below), unless otherwise determined by the Committee (subject to Section
8(a) hereof):


(a) Death. In the event of Employee’s Termination of Employment due to death,
the Performance Share Units, to the extent not earned previously, will be earned
at the date of Employee's Termination of Employment in an amount equal to (i)
the Target Number of Performance Share Units if the date of Employee's
Termination of Employment due to death occurs within the first 12 months of the
36-month earning period specified on Exhibit A or (ii) the number of Performance
Share Units that would have been earned based upon the actual level of
achievement if the performance period had ended at the date of Employee’s
Termination of Employment due to death if the date of Employee's Termination of
Employment due to death occurs in the last 24 months of the 36-month earning
period specified on Exhibit A. A Pro Rata


NJR FY 2017 Performance Share Agreement (TSR)
6

--------------------------------------------------------------------------------





Portion (as defined below) of the Performance Share Units earned on or before
the Employee’s Termination of Employment due to death (whether in connection
with the Employee's Termination of Employment due to death, upon an earlier
Change in Control where provision is made for the continuance, assumption or
substitution of the Performance Share Units by the Company or its successor in
connection with the Change in Control or otherwise), to the extent not vested
previously, will vest at the date of the Employee’s Termination of Employment
due to death, and such earned and vested Performance Share Units will be settled
in accordance with Section 6(a) hereof. Any portion of the then-outstanding
Performance Share Units not earned and vested at or before the date of
Employee’s Termination of Employment due to death will be forfeited.


(b) Termination by the Company or by the Employee. In the event of Employee’s
Termination of Employment by the Company without Cause within the CIC Protection
Period and other than for Disability, or by Employee for Good Reason within the
CIC Protection Period, a Pro Rata Portion of the Performance Share Units to the
extent earned previously (upon an earlier Change in Control where provision is
made for the continuance, assumption or substitution of the Performance Share
Units by the Company or its successor in connection with the Change in Control
or otherwise), to the extent not vested previously, will vest at the time of
Employee’s Termination of Employment, and such earned and vested Performance
Share Units will be settled in accordance with Section 6(a) hereof. In the event
of Employee’s Termination of Employment (i) by the Company for Cause and other
than for Disability, (ii) by the Company for any reason other than Disability
prior to or after the CIC Protection Period, (iii) by Employee (other than for
Good Reason or upon a Retirement), or (iv) by Employee (other than upon a
Retirement) before or after the CIC Protection Period, the portion of the
then-outstanding Performance Share Units not earned and vested at the date of
such Termination of Employment will be forfeited.


(c) Retirement or Disability. In the event of Employee’s Termination of
Employment by the Company for Disability, a Pro Rata Portion (as defined below)
of the Performance Share Units, to the extent not earned previously, that may
become earned on the Earning Date, to the extent not previously vested, will
vest at the time of Employee’s Termination of Employment, and such vested
Performance Share Units will continue to be subject to the Performance Goal and
will be eligible to be earned and settled in accordance with Section 6(a)
hereof. In the event of Employee’s Termination of Employment by the Company for
Disability, a Pro Rata Portion of the Performance Share Units to the extent
earned previously (upon an earlier Change in Control where provision is made for
the continuance, assumption or substitution of the Performance Share Units by
the Company or its successor in connection with the Change in Control or
otherwise), to the extent not vested previously, will vest at the time of
Employee’s Termination of Employment, and such earned and vested Performance
Share Units will be settled in accordance with Section 6(a) hereof. In the event
the Employee is or becomes eligible to terminate employment due to Retirement, a
Pro Rata Portion of the Performance Share Units, to the extent not earned
previously, and to the extent not previously vested, will vest (i) at the time
the Employee first becomes eligible to terminate employment due to Retirement
(if after the Grant Date) and (ii) at the end of each calendar month (after the
Grant Date) following the time the Employee is or becomes eligible to terminate
employment due to Retirement and preceding the Employee's Termination of
Employment, and such vested Performance Share Units will continue to be subject
to the Performance Goal and will be eligible to be earned and settled in
accordance with Section 6(a) hereof. In the event Employee is or first becomes
eligible to terminate employment due to Retirement, a Pro Rata Portion of the
Performance Share Units to the extent earned previously (upon a Change in
Control where provision is made for the continuance assumption or substitution
of the Performance Share Units by the Company or its successor in connection
with the Change in Control or otherwise), to the extent not vested previously,
will vest (i) at the time the Employee first becomes eligible to terminate
employment due to Retirement (if after the Grant Date) and (ii) at the end of
each calendar month (after the Grant Date) following the time


NJR FY 2017 Performance Share Agreement (TSR)
7

--------------------------------------------------------------------------------





the Employee is or first becomes eligible to terminate employment due to
Retirement and preceding the Employee's Termination of Employment. Any portion
of the then-outstanding Performance Share Units not vested at or before the date
of Employee's Termination of Employment will be forfeited.


(d) Certain Definitions. The following definitions apply for purposes of this
Agreement:


(i) “Cause” has the same definition as under any employment or similar agreement
between the Company and Employee or, if no such agreement exists or if such
agreement does not contain any such definition, Cause means (i) Employee’s
conviction of a felony or the entering by Employee of a plea of nolo contendere
to a felony charge, (ii) Employee’s gross neglect, willful malfeasance or
willful gross misconduct in connection with his or her employment which has had
a significant adverse effect on the business of the Company and its
subsidiaries, unless Employee reasonably believed in good faith that such act or
non-act was in or not opposed to the best interest of the Company, or (iii)
repeated material violations by Employee of the duties and obligations of
Employee’s position with the Company which have continued after written notice
thereof from the Company, which violations are demonstrably willful and
deliberate on Employee’s part and which result in material damage to the
Company’s business or reputation.


(ii) “CIC Protection Period” means the two-year period beginning on the date of
a Change in Control and ending on the day before the second annual anniversary
of the date of the Change in Control.


(iii) “Disability” means Employee has been incapable of substantially fulfilling
the positions, duties, responsibilities and obligations of his employment
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease for a period of at least six consecutive months. The Company
and Employee shall agree on the identity of a physician to resolve any question
as to Employee’s disability. If the Company and Employee cannot agree on the
physician to make such determination, then the Company and Employee shall each
select a physician and those physicians shall jointly select a third physician,
who shall make the determination. The determination of any such physician shall
be final and conclusive for all purposes of this Agreement. Only the Company can
initiate a Termination of Employment due to Disability.


(iv) “Good Reason” has the same definition as under any employment or similar
agreement between the Company and Employee; but, if no such agreement exists or
if any such agreement does not contain or reference any such definition, Good
Reason shall not apply to the Employee for purposes of this Agreement.


(v) “Pro Rata Portion” means (A) for Performance Share Units that may become
earned on the Earning Date after the Employee's Termination of Employment by the
Company for Disability or in the event of Employee’s Termination of Employment
due to death or by the Company for Disability, by the Company without Cause
within the CIC Protection Period and other than for Disability, or by Employee
for Good Reason within the CIC Protection Period, a fraction the numerator of
which is the number of days from the first day of the 36-month earning period
specified on Exhibit A to the date of Employee’s Termination of Employment due
to death or by the Company for Disability, by the Company without Cause within
the CIC Protection Period and other than for Disability, or by Employee for Good
Reason within the CIC Protection Period, and the denominator of which is the
number of days from the first day of such 36-month earning period to the Earning
Date, (B) (x) for Performance Share Units that will vest in connection with the
time the Employee first becomes eligible to terminate employment due to
Retirement (if after the Grant Date), a fraction the numerator of which is the
number of days that


NJR FY 2017 Performance Share Agreement (TSR)
8

--------------------------------------------------------------------------------





have elapsed from the first day of the 36-month earning period specified on
Exhibit A to the end of the calendar month (after the Grant Date) coinciding
with or immediately preceding the time the Employee first becomes eligible to
terminate employment due to Retirement and the denominator of which is the
number of days from the first day of such 36-month earning period to the Earning
Date, and (y) for Performance Share Units that will vest after the time the
Employee is or first becomes eligible to terminate employment due to Retirement,
a fraction the numerator of which is the number of days from the end of the
immediately preceding calendar month with respect to which a Pro Rata Portion of
the Performance Share Units vested (or, if none, the first day of the 36-month
earning period specified on Exhibit A) to the end of the calendar month (after
the Grant Date) with respect to which another Pro Rata Portion of the
Performance Share Units is to vest and the denominator of which is the number of
days from the first day of such 36-month earning period to the Earning Date.


(vi) “Retirement” means the Employee has attained age 65, or age 55 with 20 or
more years of service.


(vii) “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.


(viii) “Termination of Employment” and “Termination” means the earliest time at
which Employee is not employed by the Company or a Subsidiary of the Company.


(e) Termination by the Company for Cause. In the event of Employee’s Termination
of Employment by the Company for Cause, the portion of the then-outstanding
Performance Share Units not earned and vested prior to such time will be
forfeited immediately upon notice to Employee that the Company is terminating
the Employee’s employment for Cause.


5.  Dividend Equivalents and Adjustments.


(a) Dividend Equivalents. Dividend Equivalents will be credited on Performance
Share Units (other than Performance Share Units that, at the relevant record
date, previously have been settled or forfeited) and deemed converted into
additional Performance Share Units. Dividend Equivalents will be credited as
follows, except that the Company may vary the manner of crediting (for example,
by crediting cash dividend equivalents rather than additional Performance Share
Units) for administrative convenience:


(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on shares of Stock in the form of cash, then additional Performance Share Units
shall be credited to Employee’s Account in lieu of payment or crediting of cash
dividend equivalents equal to the number of Performance Share Units credited to
the Account as of the relevant record date multiplied by the amount of cash paid
per share of Stock in such dividend or distribution divided by the Fair Market
Value of a share of Stock at the payment date for such dividend or distribution.


(ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of property other than shares of
Stock, then a number of additional Performance Share Units shall be credited to
Employee’s Account as of the payment date for such dividend or distribution
equal to the number of Performance Share Units credited to the Account as of the
record date for such dividend or distribution multiplied by the fair market
value of such property actually paid as a dividend or distribution on each
outstanding share of Stock at such payment date, divided by the Fair Market
Value of a share of Stock at such payment date.




NJR FY 2017 Performance Share Agreement (TSR)
9

--------------------------------------------------------------------------------





(iii) Share Dividends and Splits. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of additional shares of Stock, or
there occurs a forward split of shares of Stock, then a number of additional
Performance Share Units shall be credited to Employee’s Account as of the
payment date for such dividend or distribution or forward split equal to the
number of Performance Share Units credited to the Account as of the record date
for such dividend or distribution or split multiplied by the number of
additional shares of Stock actually paid as a dividend or distribution or issued
in such split in respect of each outstanding share of Stock.


(b) Adjustments. The number of Performance Share Units credited to Employee’s
Account shall be appropriately adjusted in order to prevent dilution or
enlargement of Employee’s rights with respect to Performance Share Units or to
reflect any changes in the number of outstanding shares of Stock resulting from
any event referred to in Section 11(c) of the Plan, taking into account any
Performance Share Units credited to Employee in connection with such event under
Section 5(a) hereof. In furtherance of the foregoing, in the event of an equity
restructuring, as defined in ASC Topic 718, which affects the shares of Stock,
Employee shall have a legal right to an adjustment to Employee’s Performance
Share Units which shall preserve without enlarging the value of the Performance
Share Units, with the manner of such adjustment to be determined by the
Committee in its discretion. All adjustments will be made in a manner as to
maintain the Performance Share Unit’s exemption from Code Section 409A or, to
the extent Code Section 409A applies, to comply with Code Section 409A. Any
adjustments shall be subject to the requirements and restrictions set forth in
Section 11(c) of the Plan.


(c) Risk of Forfeiture and Settlement of Performance Share Units Resulting from
Dividend Equivalents and Adjustments. Performance Share Units which directly or
indirectly result from Dividend Equivalents on or adjustments to a Performance
Share Unit granted hereunder shall be subject to the same risk of forfeiture and
other conditions as apply to the granted Performance Share Units with respect to
which the Dividend Equivalents related and will be settled at the same time as
such related Performance Share Units.


6.  Settlement and Deferral.


(a) Settlement Date. Except as otherwise set forth above under “Further
Conditions to Settlement,” Performance Share Units granted hereunder that have
become earned and vested, together with Performance Share Unit credited as a
result of Dividend Equivalents with respect thereto, shall be settled by
delivery of one share of Stock for each Performance Share Unit being settled.
Settlement of a vested Performance Share Unit granted hereunder shall occur at
the Earning Date (with shares to be delivered within 60 days after the Earning
Date); provided, however, that settlement of earned Performance Share Units
shall occur earlier (i) within 60 days after the date of death of Employee,
(ii) if no provision is made for the continuance, assumption or substitution of
the Performance Share Units by the Company or its successor in connection with a
Change in Control within 60 days after the Change in Control, or (iii) within 60
days after the time the earned Performance Share Units become vested in
connection with the Employee's Termination of Employment or the Employee is or
becomes eligible to terminate employment due to Retirement; and provided
further, that settlement shall be deferred if so elected by Employee in
accordance with Section 6(b) hereof subject to Section 6(c) hereof. Settlement
of Performance Share Units which directly or indirectly result from Dividend
Equivalents on Performance Share Units granted hereunder shall occur at the time
of settlement of the related Performance Share Unit.


(b) Elective Deferral. The Committee may determine to permit Employee to elect
to defer settlement (or redefer) if such election would be permissible under
Section 11(k) of the Plan and Code Section 409A. In addition to any applicable
requirements under Code Section 409A, any


NJR FY 2017 Performance Share Agreement (TSR)
10

--------------------------------------------------------------------------------





such deferral election shall be made only while Employee remains employed and at
a time permitted under Code Section 409A. The form under which an election is
made shall set forth the time and form of payment of such amount deferred. Any
amount deferred shall be subject to a 6 month delay upon payment if required
under Section 11(k)(i)(F) of the Plan. Any elective deferral will be subject to
such additional terms and conditions as the Vice President — Corporate Services,
or the officer designated by the Company as responsible for administration of
the Agreement, may reasonably impose.


(c) Compliance with Code Section 409A. Other provisions of this Agreement
notwithstanding, if Performance Share Units constitute a "deferral of
compensation" under Section 409A of the Code (“Code Section 409A”) as presently
in effect or hereafter amended (i.e., the Performance Share Units are not
excluded or exempted under Code Section 409A or a regulation or other official
governmental guidance thereunder; Note: an elective deferral under Section 6(b)
would cause the Performance Share Units, if not already, to be a deferral of
compensation subject to Code Section 409A after the deferral), such Performance
Share Units shall be subject to the additional requirements set forth in Section
11(k) of the Plan.


7.  Employee Representations and Warranties Upon Settlement. As a condition to
the settlement of the Performance Share Units, the Company may require Employee
to make any representation or warranty to the Company as may be required under
any applicable law or regulation.


8.  Miscellaneous.


(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Performance Share Units, and supersedes any prior agreements or documents
with respect to the Performance Share Units. No amendment or alteration of this
Agreement which may impose any additional obligation upon the Company shall be
valid unless expressed in a written instrument duly executed in the name of the
Company, and no amendment, alteration, suspension or termination of this
Agreement which may materially impair the rights of Employee with respect to the
Performance Share Units shall be valid unless expressed in a written instrument
executed by Employee.


(b) No Promise of Employment. The Performance Share Units and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Employee has a right to continue as an officer or
employee of the Company for any period of time, or at any particular rate of
compensation.


(c) Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.


(d) Fractional Performance Share Units and Shares. The number of Performance
Share Units credited to Employee’s Account shall include fractional Performance
Share Units calculated to at least three decimal places, unless otherwise
determined by the Committee. Unless settlement is effected through a third-party
broker or agent that can accommodate fractional shares (without requiring
issuance of a fractional Share by the Company), upon settlement of the
Performance Share Units Employee shall be paid, in cash, an amount equal to the
value of any fractional Share that would have otherwise been deliverable in
settlement of such Performance Share Units.


(e) Mandatory Tax Withholding. Unless otherwise determined by the Committee, at
the time of vesting and/or settlement the Company will withhold from any shares
of Stock


NJR FY 2017 Performance Share Agreement (TSR)
11

--------------------------------------------------------------------------------





deliverable in settlement of the Performance Share Units, in accordance with
Section 11(d)(i) of the Plan, the number of shares of Stock having a value
nearest to, but not exceeding, the minimum amount of income and employment taxes
required to be withheld under applicable laws and regulations, and pay the
amount of such withholding taxes in cash to the appropriate taxing authorities.
Employee will be responsible for any withholding taxes not satisfied by means of
such mandatory withholding and for all taxes in excess of such minimum
withholding taxes that may be due upon vesting or settlement of Performance
Share Units.


(f) Statements. An individual statement of each Employee’s Account will be
issued to Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Performance Share Units credited to
Employee’s Account, transactions therein during the period covered by the
statement, and other information deemed relevant by the Company. Such a
statement may be combined with or include information regarding other plans and
compensatory arrangements. Employee’s statements shall be deemed a part of this
Agreement, and shall evidence the Company’s obligations in respect of
Performance Share Units, including the number of Performance Share Units
credited as a result of Dividend Equivalents (if any). Any statement containing
an error shall not, however, represent a binding obligation to the extent of
such error, notwithstanding the inclusion of such statement as part of this
Agreement.


(g) Unfunded Obligations. The grant of the Performance Share Units and any
provision for distribution in settlement of Employee’s Account hereunder shall
be by means of bookkeeping entries on the books of the Company and shall not
create in Employee any right to, or claim against any, specific assets of the
Company, nor result in the creation of any trust or escrow account for Employee.
With respect to Employee’s entitlement to any distribution hereunder, Employee
shall be a general creditor of the Company.


(h) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President – Corporate Services, or the officer designated by the Company as
responsible for administration of the Agreement, and any notice to Employee
shall be addressed to Employee at Employee’s address as then appearing in the
records of the Company.


(i) Shareholder Rights. Employee and any Beneficiary shall not have any rights
with respect to shares of Stock (including voting rights) covered by this
Agreement prior to the settlement and distribution of the shares of Stock as
specified herein. Specifically, Performance Share Units represent a contractual
right to receive shares of Stock in the future, subject to the terms and
conditions of this Agreement and the Plan, and do not represent ownership of
shares of Stock at any time before the settlement of this Award and actual
issuance of the shares of Stock.


NJR FY 2017 Performance Share Agreement (TSR)
12

--------------------------------------------------------------------------------





 


Exhibit A
NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Performance Goal and Earning of Performance Share Units


The number of Performance Share Units earned by Participant shall be determined
as of September 30, 2019 (the “Earning Date”), based on the Company’s “Total
Shareholder Return Performance” in the 36-month period ending at the Earning
Date as compared against an established group of comparable companies (the
“Comparison Group”) selected by the Committee and shown below. The number of
Performance Share Units earned will be determined based on the following grid:


Relative Total Shareholder Return



Company Relative Total
Shareholder Return Performance — Percentile Achieved


Performance Share Units Earned as
Percentage of
Target Performance Share Units


Less than 25th
0
%
25th  (threshold) 
40
%
55th  (target)
100
%
80th and above (maximum)
150
%

Total Shareholder Return (or “TSR”), expressed as a percentage, shall be
computed as follows:


TSR = (Priceend − Pricebegin + Dividends) / Pricebegin 


Pricebegin = the average of the closing share price of the Stock over the 20
trading days beginning October 1, 2016.


Priceend = the average of the closing share price of the Stock over the 20
trading days ending September 30, 2019.


Dividends = dividends or other distributions paid to shareholders with respect
to the Stock with ex-dividend dates falling within the 36-month period between
October 1, 2016 and September 30, 2019 (with such dividends and other
distributions deemed reinvested in shares of Stock as of the ex-dividend date
based on the Price of the Stock on the ex-dividend date where not paid in shares
of Stock).


Price = the closing price of the Stock as of the applicable date.


Upon achievement of Total Shareholder Return at a percentile between any two
specified percentiles, the Performance Share Units earned will be mathematically
interpolated on a straight-line basis.


Determinations of the Committee regarding Total Shareholder Return performance,
such performance as a percentile within the Comparison Group, the resulting
Performance Share Units earned and vested and related matters will be final and
binding on Participant.


To the extent permitted by Section 162(m) of the Code, companies shall be
removed from the Comparison Group if they undergo a Specified Corporate Change.
A company that is removed


NJR FY 2017 Performance Share Agreement (TSR)
13

--------------------------------------------------------------------------------





from the Comparison Group before the Earning Date will not be included at all in
the computation of Total Shareholder Return. A company in the Comparison Group
will be deemed to have undergone a “Specified Corporate Change” if it:


1.
ceases to be a domestically domiciled publicly traded company on a national
stock exchange or market system, unless such cessation of such listing is due to
a low stock price or low trading volume; or



    2.     has gone private; or
 
3.
has reincorporated in a foreign (e.g., non-U.S.) jurisdiction, regardless of
whether it is a reporting company in that or another jurisdiction; or



4.
has been acquired by another company (whether by a peer company or otherwise,
but not including internal reorganizations), or has sold all or substantially
all of its assets.



The Company shall rely on press releases, public filings, website postings, and
other reasonably reliable information available regarding a peer company in
making a determination that a Specified Corporate Change has occurred.


The Committee shall determine a reasonable methodology for dealing with
companies in the Comparison Group that cease to be engaged in a business
comparable to that of the Company, subject to compliance with Treasury
Regulation § 1.162-27(e)(2). Additionally, TSR will be negative one hundred
percent (-100%) if a company: (i) files for bankruptcy, reorganization, or
liquidation under any chapter of the U.S. Bankruptcy Code; (ii) is the subject
of an involuntary bankruptcy proceeding that is not dismissed within 30
days; (iii) is the subject of a stockholder approved plan of liquidation or
dissolution; or (iv) ceases to conduct substantial business operations. Total
Shareholder Return shall be calculated in a manner that reflects the economic
return to shareholders, such that any equity restructuring of the Company or any
company in the Comparison Group shall not have the effect of enlarging or
reducing the rights of Employee except to the extent of its effects on the real
economic return of a shareholder.


Determinations of the Committee regarding Total Shareholder Return performance,
in the case of a Change in Control or Employee’s Termination due to death prior
to the Earning Date, shall be made as if the performance period had ended at the
date of the Change in Control or Termination of Employment due to death, as
applicable.


NJR FY 2017 Performance Share Agreement (TSR)
14

--------------------------------------------------------------------------------





The Comparison Group


Ameren Corporation
CMS Energy Corp.
SCANA Corp.
CenterPoint Energy, Inc.
UGI Corporation
NiSource Inc.
Atmos Energy Corporation
National Fuel Gas Company
MDU Resources Group Inc.
Vectren Corporation
Southwest Gas Corporation
ONE Gas, Inc.
WGL Holdings Inc.
Black Hills Corporation
Spire Inc.
Northwestern Corporation
Avista Corp.
South Jersey Industries, Inc.
Northwest Natural Gas Company
Chesapeake Utilities Corporation


NJR FY 2017 Performance Share Agreement (TSR)
15

--------------------------------------------------------------------------------





Exhibit B
NEW JERSEY RESOURCES CORPORATION
2007 Stock Award and Incentive Plan
Definitions Under Further Conditions to Settlement


a.
“Business of the Company” means the following areas of its business which are
selected below, which Employee acknowledges are areas of the Company’s business
in which Employee has responsibilities:



(check as applicable)


___
Natural Gas Distribution: Consists of New Jersey Natural Gas Company, a natural
gas utility company that provides regulated retail natural gas service to
residential and commercial customers in central and northern New Jersey and
participates in the off-system sales and capacity release markets.



___
Energy Services: Maintains and transacts around a portfolio of physical assets
consisting of natural gas storage and transportation contracts and also provides
wholesale energy management services to other energy companies and natural gas
producers in market areas including states from the Gulf Coast and Mid-continent
regions to the Appalachian and Northeast regions, the West Coast and Canada.



___
Clean Energy Ventures: Investor, owner, and operator in the renewable energy
sector, including investments in wind and residential and commercial rooftop and
ground mount solar systems.



___
Midstream Assets: Includes investments in natural gas transportation and storage
assets and is comprised of the following: an equity investment in Dominion
Midstream Partners, LP, which holds ownership interests in the Iroquois Gas
Transmission System, Cove Point and Dominion Carolina Gas Transmission; Steckman
Ridge, which is a partnership that owns and operates a 17.7 Bcf natural gas
storage facility, with up to 12 Bcf working capacity, in western Pennsylvania
that is 50 percent owned by a Company Subsidiary; and a 20 percent ownership
interest in the proposed PennEast Pipeline, a 118-mile pipeline designed to
bring natural gas produced in the Marcellus Shale region to homes and businesses
in Pennsylvania and New Jersey.



___
Home Services: Consists of NJR Home Services Company, which provides Heating,
Ventilating, and Air Conditioning (HVAC) service, sales and installation of
appliances, as well as installation of solar equipment.



b.
“Confidential Information” means all valuable and/or proprietary information (in
oral, written, electronic or other forms) belonging to or pertaining to the
Company, its customers and vendors, that is not generally known or publicly
available, and which would be useful to competitors of the Company or otherwise
damaging to the Company if disclosed. Confidential Information may include, but
is not necessarily limited to: (i) the identity of the Company’s customers or
potential customers, their purchasing histories, and the terms or proposed terms
upon which the Company offers or may offer its products and services to such
customers, (ii) the identity of the Company’s vendors or potential vendors, and
the terms or proposed terms upon which the Company may purchase products and
services from such vendors, (iii) technology used by the Company to provide its
services, (iv) the terms and conditions upon which the Company employs its
employees and independent contractors, (v) marketing and/or business plans and
strategies, (vi) financial reports and



NJR FY 2017 Performance Share Agreement (TSR)
16

--------------------------------------------------------------------------------





analyses regarding the revenues, expenses, profitability and operations of the
Company, and (vii) information provided to the Company by customers and other
third parties under a duty to maintain the confidentiality of such information.
Notwithstanding the foregoing, Confidential Information does not include
information that: (i) has been voluntarily disclosed to the public by Company or
any Employer, except where such public disclosure has been made by Employee
without authorization from Company or Employer; (ii) has been independently
developed and disclosed by others, or (iii) which has otherwise entered the
public domain through lawful means.


c.
“Material Contact” means contact in person, by telephone, or by paper or
electronic correspondence, or the supervision of those who have such conduct,
and which is done in furtherance of the business interests of the company and
within the last 36 months.



d.
“Restricted Territory” consists of the following areas, to the extent such areas
have been identified as applicable to the definition of the “Business of the
company” above:

    
Natural Gas Distribution: The State of New Jersey and for those employees
engaged in or supervising off system sales, the States of New Jersey, New York
and Pennsylvania.


Energy Services: The Continental United States and within a 100 mile radius of
the Dawn Storage Hub in Canada.


Clean Energy Ventures: The State of New Jersey.
    
Midstream Assets: The States of New Jersey, New York, Connecticut and
Pennsylvania.


Home Services: The State of New Jersey.








NJR FY 2017 Performance Share Agreement (TSR)
17